                Case 2:19-cv-00938-BJR Document 21 Filed 08/10/20 Page 1 of 3




 1                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3
 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
     FIDEL ZELEKE,                                      NO. 2:19-CV-00938-BJR
 8
                                   Plaintiff,           STIPULATED MOTION AND
 9                                                      ORDER TO CONTINUE DISCOVERY
            vs.                                         AND DISPOSITIVE MOTION
10                                                      DEADLINES
     SP PLUS CORPORATION,
11
                                   Defendant.
12

13                                               STIPULATION
14          The parties, Plaintiff Fidel Zeleke and Defendant SP Plus Corporation ("SP Plus") by and
15   through their respective counsel, respectfully and jointly request that two dates on the Stipulated
16   Motion and Order to Continue Trial Dates and Related Dates (Dkt. 19) be continued as follows:
17          •     Deadline to complete discovery continued from August 11, 2020, to September 25,
18   2020 (45-day continuance);
19          •     Deadline to file all dispositive motions continued from September 10, 2020, to
20   October 26, 2020 (46-day continuance);
21          Good cause, as required by the Court's Order Setting Trial Date and Related Dates, exists
22   for this continuance for the following reasons:
23          •     On March 13, 2020, President Donald J. Trump proclaimed a national emergency due
24   to the global outbreak of COVID-19, a novel coronavirus, under the U.S. Constitution, sections
25   201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.), and consistent with

     STIPULATED MOTION FOR ORDER TO                                             GORDON REES SCULLY
     CONTINUE DISCOVERY AND DISPOSITIVE MOTION DEADLINES- PAGE 1                MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                                    701 5th Avenue, Suite 2100
                                                                                Seattle, WA 98104
                                                                                Telephone: (206) 695-5100
                                                                                Facsimile: (206) 689-2822
                  Case 2:19-cv-00938-BJR Document 21 Filed 08/10/20 Page 2 of 3




 1   section 1135 of the Social Security Act (SSA), as amended (42 U.S.C. 1320b-5);
 2            •    Courts, businesses, and borders have been shut down or are operating on a limited or
 3   restricted basis due to the COVID-19 pandemic, and stay-at-home orders and prohibitions on
 4   group gatherings are in effect for the State of Washington;
 5            •    On March 17, 2020, Chief United States District Judge Ricardo S. Martinez issued
 6   Emergency Order 2-20, which continues to govern the Court's operations, and which gave the
 7   Court discretion to amend scheduling orders as appropriate;
 8            •    The stay at home orders have impacted the parties' ability to travel to conduct
 9   depositions, which will take place in Seattle;
10            •    The outbreak and related stay-at-home orders have significantly impacted the parties
11   and counsel's schedules causing a need for a continuance, and counsel are willing to prepare a
12   declaration to these facts if requested by the Court; and
13            •    Counsel have conferred and agree on the above as required by the Court's Chambers
14   Rules.
15            The parties have been diligent in their conduct of discovery prior to the aforementioned
16   events, and continue to make best efforts to do so. Defendant has propounded and received
17   Plaintiff's responses to discovery requests under Rules 33 and 34. Plaintiff has propounded and
18   received Defendant's responses to discovery requests under Rules 33 and 34 on June 5, 2020.
19   The parties are presently scheduling video depositions in light of ongoing stay-at home orders.
20            The parties are also presently engaged in settlement negotiations, and the requested
21   extension contemplates that the parties will continue to engage settlement negotiations.
22            Pursuant to Fed. R. Civ. P. 11, Plaintiffs' and Defendants' counsel attest to these facts,
23   respectively, by their signatures below.
24            Accordingly, by this Joint Motion, the parties request that the above-listed dates be
25   continued as indicated.

     STIPULATED MOTION FOR ORDER TO                                             GORDON REES SCULLY
     CONTINUE DISCOVERY AND DISPOSITIVE MOTION DEADLINES- PAGE 2                MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                                    701 5th Avenue, Suite 2100
                                                                                Seattle, WA 98104
                                                                                Telephone: (206) 695-5100
                                                                                Facsimile: (206) 689-2822
              Case 2:19-cv-00938-BJR Document 21 Filed 08/10/20 Page 3 of 3




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2          DATED this 7th day of August, 2020.
 3   GORDON REES SCULLY MANSUKHANI, LLP                LAW OFFICE OF RODNEY MOODY
 4
     s/ Diana P. Danzberger                            s/ Rodney R. Moody (per authorization)
 5   Sarah N. Turner, WSBA #37748                      Rodney R. Moody, WSBA #17416
     Diana P. Danzberger, WSBA #24818                  Attorney for Plaintiff Fidel Zeleke
 6   Attorneys for Defendant SP Plus Corporation       2707 Colby Avenue, Suite 603
     701 5th Avenue, Suite 2100                        Everett, WA 98201
 7   Seattle, WA 98104                                 (425) 740-2940
     (206) 695-5100                                    rmoody@rodneymoodylaw.com
 8
     stumer@grsm.com;
 9   ddanzberger@grsm.com

10                                            ORDER
11          PURSUANT TO THE STIPULATION ABOVE, IT IS HEREBY ORDERED,
12   ADfilDGED AND DECREED that the parties' request for a continuance of the trial date and
13   related dates is GRANTED.
14          DATED this 10th day of August, 2020.
15

16
17
                                        THE HONORABLE BARBARA J. ROTHSTEIN
18                                      United States District Court Judge
19

20
21

22

23
24

25

     STIPULATED MOTION FOR ORDER TO                                    GORDON REES SCULLY
     CONTINUE DISCOVERY AND DISPOSITIVE MOTION DEADLINES- PAGE 3       MANSUKHANI LLP
     (No. 2:19-CV-00938-BJR)                                           701 5th Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
